Citation Nr: 0633409	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  96-18 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1953 to May 1974.  
The veteran died in March 1995.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim for 
service connection for the cause of the veteran's death.

The appellant's claim was remanded by the Board in January 
2001, July 2003 and January 2005 for additional development.


FINDINGS OF FACT

1.  The veteran's death in March 1995 was the result of acute 
leukemia due to or as a consequence of myelodysplastic 
syndrome.

2.  At the time of his death, the veteran was service 
connected for degenerative disc disease of the lumbosacral 
spine at 20 percent; residuals of an injury to the right 
elbow considered noncompensable; and a right inguinal hernia 
considered noncompensable.

3.  Leukemia and/or myelodysplastic syndrome were not present 
during active military service, or shown to be related to his 
service.  

4.  The record does not support a finding that the veteran 
participated in a recognized radiation-risk activity under VA 
regulations, or that he was otherwise exposed to ionizing 
radiation while on active duty.

5.  There is no persuasive evidence that the veteran's 
exposure to non-ionizing radiation during service caused his 
death or that a service-connected disability caused or 
contributed substantially or materially to the veteran's 
death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted, as leukemia and/or myelodysplastic syndrome 
were not incurred in or aggravated by service or presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1137, 5107(b) (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The appellant contends that the cause of the veteran's death 
is related to his active military service.  In essence, she 
has alleged that the veteran's death is related to exposure 
to hazardous materials while on active military duty.  
Specifically, the appellant alleges that during his time in 
radar operations on active duty, he was exposed to radiation 
on a daily basis, which led to his treatment for 
myelodysplastic syndrome, and his ultimate death of acute 
leukemia.  In the alternative, the appellant alleges the 
veteran's exposure to toxic cleaning agents caused his 
myelodysplastic syndrome, and ultimately his leukemia.

Service Connection

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
See 38 U.S.C.A. § 1310 (West Supp. 2005); 38 C.F.R. § 3.312 
(2006).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities, including malignant tumors, when manifested to 
a compensable degree within the initial post-service year.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2006); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  In order to establish service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997). 

There is a lifetime presumption for certain enumerated 
diseases without any requirement that it manifest to a 
specific degree, for those who meet the requirements of a 
radiation exposed veteran who engaged in radiation risk 
activity under § 1112(c)(3) and 38 C.F.R. § 3.309(d)(3).  In 
applying this statutory presumption, there is no requirement 
for documenting the level of radiation exposure.  However, 
the veteran cannot be considered a "radiation-exposed 
veteran" as defined by 38 C.F.R. § 3.309(d)(3) because he did 
not participate in a radiation-risk activity, as defined at 
38 C.F.R. § 3.309(b)(i), (ii) (2006).  Therefore, the claim 
must fail under § 1112(c)(3) and 38 C.F.R. § 3.309(d)(3), 
regardless of the fact that leukemia is a disease subject to 
presumptive service connection under these provisions. 

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer 
from one the presumptive conditions listed in 38 C.F.R. § 
3.309(d)(2), the veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service.  Under 38 C.F.R. § 3.311, 
"radiogenic disease" does include all forms of leukemia 
except chronic lymphatic (lymphocytic) leukemia. 

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  

The appellant contends that the veteran was exposed to non 
ionizing radiation during the time he worked in radar 
operations on active military duty.  She maintains that the 
veteran sat in front of monitors with radiation all around 
him.  She asserts that the veteran also handled light bulbs 
that radiated hazardous materials.  She further contends that 
such claimed exposure ultimately caused the veteran's 
myelodysplastic syndrome, and his ultimate death of acute 
leukemia.  

The RO contacted the Defense Special Weapons Agency (DSWA), 
currently known as the Defense Threat Reduction Agency, for 
radiation information with a subsequent request to the Under 
Secretary for Health for preparation of a dose estimate.  In 
a June 1998, letter from DSWA, a review of the veteran's 
records indicated the claim was based on the veteran being 
exposed to the radiation resulting from his work in radar 
operations.  The DSWA provided confirmation of participation 
and a radiation dose to military personnel who participated 
in United States atmospheric nuclear testing.  The DSWA also 
requested test series information, which was not available in 
the veteran's claim.  Also in 1998, the occupational 
radiation development for the Air Force was done through the 
United States Air Force (USAF) Occupational Health Laboratory 
at Brooks Air Force Base in Texas.

In October 1998, the RO requested the USAF Occupational 
Health Laboratory provide a copy of the DD Form 1141, Report 
of Exposure to Ionizing Radiation, from the veteran's 201 
file or any other records that contained radiation exposure 
information.  The reply indicated no external or internal 
radiation exposure pertaining to the veteran.  Subsequently, 
the location of the point of contact for Air Force radiation 
exposure information changed to the Air Force Medical 
Operations Agency, Radiation Health Programs, at Bolling Air 
Force Base in Washington, DC.  In December 2003, the RO 
requested this agency verify the information received from 
Brooks AFB in Texas.  Bolling AFB also stated that no 
external or internal exposure was noted for the veteran.  The 
Department of the Army, Department of the Navy and the 
Department of Energy also had no record of the veteran's 
claimed exposure. 

The only evidence suggesting that the veteran participated in 
a radiation-risk activity or was otherwise exposed to 
ionizing radiation in service are the statements made by the 
appellant and her daughter.  By law, the Board is obligated 
under 38 U.S.C.A. § 7104(d) to analyze the credibility and 
probative value of all the evidence of record, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide reasons for its rejection of any material 
evidence favorable to the veteran.  See, e.g., Eddy v. Brown, 
9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also 
Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
[holding that the Board has the authority to "discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence"].

In the instant case, the Board places far greater weight of 
probative value on the contemporaneous service department 
records, which do not indicate that the veteran was exposed 
to radiation, than it does on the recent statements of the 
appellant and her daughter.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the claimant]; see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest 
may affect the credibility of testimony].

The sole source of this assertion is the appellant herself.  
She was not present during the veteran's service, nor does 
she claim to have been.  Of interest is the fact that the 
veteran himself during his lifetime evidently never asserted 
that he was exposed to radiation.  A review of his medical 
treatment records discloses no such statement.

The appellant argues that simply because leukemia is listed 
in the regulations as a radiogenic disease, her claim should 
be granted.  The provisions of 38 C.F.R. § 3.311 provide for 
development of claims based on a contention of radiation 
exposure during active service and post-service development 
of a radiogenic disease.  The provisions do not give rise to 
a presumption of service connection, but rather establish a 
procedure for handling claims brought by radiation exposed 
veterans or their survivors.  See Ramey v. Gober, 120 F.3d 
1239, 1244 (Fed. Cir. 1997).

Because the veteran's exposure to radiation has not been 
demonstrated, the special development provisions of 38 C.F.R. 
§ 3.111 are not for application in this case.  Absent 
competent evidence that the veteran was exposed to radiation, 
VA is not required to forward the claim for consideration by 
the Under Secretary for Benefits.  See Wandel v. West, 11 
Vet. App. 200, 204-205 (1998).  Accordingly, the Board will 
proceed to consider the claim on the basis of direct service 
connection.

Finally, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task that includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994). Under Combee, VA must not only determine whether a 
veteran had a disability recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether the disability was otherwise the 
result of active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

In addition to her allegations concerning radiation exposure, 
the appellant has asserted in the alternative, that the 
veteran was exposed to cleaning agents which might have 
contained benzene and carbon tetrachloride, which could have 
caused his death.

The veteran's service medical records are completely negative 
for diagnosis or treatment of myelodysplastic syndrome or 
acute leukemia during service.  These conditions were not 
diagnosed until the mid 1980s, more than a decade following 
the veteran's separation from active duty.  The presumption 
contained in 38 C.F.R. § 3.309(a) is therefore inapplicable 
in this case.

The appellant argues that the veteran was diagnosed with 
anemia during service in 1970, pointing to a 1995 medical 
record showing such a history as support of her claim.  She 
argues this anemia was, essentially, the beginning of the 
veteran's disease process.  Despite the notation in the 1995 
medical record, review of the contemporaneous service medical 
records contains no such diagnosis, and, if such a diagnosis 
had previously been rendered, and is perhaps simply missing 
from the service medical records, what is shown is a lack of 
any such medical history by the veteran when he underwent his 
retirement examination in 1973. 

As for direct service connection, for the same reasons 
discussed above, there is no evidence of actual radiation 
exposure during the veteran's period of military service. 
There is no evidence of record that the veteran was exposed 
to radiation-risk activities, nor is there evidence that he 
was exposed to toxic chemicals such as carbon tetrachloride 
or benzene.  The appellant asserts exposure because she 
states these chemicals were present in the cleaning agents 
the radar technicians used.  There a complete lack of 
evidence showing that the alleged cleaning agents were used 
by or around the veteran during his military service; the 
appellant's statements, standing alone, are simply not 
probative evidence, since there is no showing that she was 
physically present during any of the veteran's duty time or 
that she personally observed the use of cleaning agents 
containing the referenced chemicals.  Although she has 
submitted extensive treatise evidence about the relationship 
between leukemia and chemical exposure, especially benzene, 
there is no showing that the veteran actually was exposed to 
these chemicals.

In May 2005, a VA medical opinion report stated that there 
was no evidence associating exposure to radar waves 
(considered a form of non-ionizing radiation) with the 
development of myelodysplastic syndrome or leukemia.  There 
was no evidence associating exposure to carbon tetrachloride, 
cited as a cleaning agent the veteran was exposed to, with 
the development of myelodysplasia or acute leukemia.  It was 
speculated that some of the cleaning agents to which the 
veteran was exposed might have contained benzene.  It was 
noted that there is an association with benzene exposure and 
the development of myelodysplasia or acute leukemia.  
However, proof of exposure to benzene would have to be in 
evidence before it could be considered as a possible 
contributor to the veteran's blood disease.  In absence of 
such proof, the examiner's opinion was there was no clear 
information that would suggest that the exposures the veteran 
encountered in the military "as likely as not" caused his 
fatal blood disease.  In the absence of proof of such 
exposure, such opinion would be a manifest impossibility.  
Cf. Charles v. Principi, 16 Vet. App. 370, 374 (2002).

In support of her claim, the appellant submitted results of a 
study, titled "Risk Assessment Update Technical Memorandum" 
from the 753rd Radar Station in Sault Ste. Marie, Michigan.  
The appellant noted that the report noted some hazardous 
materials, including benzene, tetrachlorine and radioactive 
waste at that site.  It is of record that the veteran served 
at the 753rd radar station while on active duty; however, the 
available service medical and personnel records do not show a 
likelihood that the veteran was exposed to the toxic 
chemicals in question. 

Additionally, the appellant has submitted numerous articles 
and excerpts of books regarding veterans being awarded 
benefits for radiation and toxic chemical exposure.  These 
articles are not probative evidence as they do not 
specifically relate to the veteran's particular case and in 
particular do not contain any analysis regarding the 
veteran's alleged exposure to radiation and/or toxic 
chemicals and the possible relationship to his condition.  
Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, as discussed by the Board above, the 
Court has held that medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert, supra; see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).

The appellant and her daughter believe that there is a 
relationship between the veteran's death and his alleged 
radiation exposure.  However, as lay people without medical 
training, they are not competent to determine the etiology of 
the veteran's fatal acute leukemia.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (2006) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Their opinions in this 
regard are accordingly entitled to no weight of probative 
value.

The Board has considered the appellant's claim under all 
three bases for service-connection of radiation and/or toxic 
chemical exposure.  For the reasons explained above, a 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.

Duties to Notify and Assist

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

A letter dated in August 2001 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 
2005); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although this letter 
was not sent prior to initial adjudication of the appellant's 
claim, this was not prejudicial to her, since she was 
subsequently provided adequate notice, and the claim was 
readjudicated and additional supplemental statements of the 
case (SSOC) were provided to the appellant in March 2002, 
July 2004 and March 2006.  The appellant was aware that it 
was ultimately her responsibility to give VA any evidence 
pertaining to the claim.  The 2001 letter informed her that 
additional information or evidence was needed to support this 
claim, and asked her to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  It is clear from the appellant's 
actions over the past several years that she is well aware of 
what evidence is needed to substantiate her claim and she has 
attempted to supply such evidence.

The appellant was also provided notice of how the RO assigns 
disability ratings and effective dates in the March 2006 
SSOC, in compliance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  These issues however, are rendered 
moot as the claim has been denied.

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  See 38 U.S.C.A. § 5103A 
(West Supp. 2005); 38 C.F.R. § 3.159 (2006).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  To the extent VA had any duty to 
obtain medical opinions in this case, that duty was satisfied 
when the veteran's claims files were sent to a 
hematologist/oncologist in 2005 for review and opinion.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


